UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* CROSSTEX ENERGY INC (Name of Issuer) Common Stock,par value$.01 per share (Title of Class of Securities) 22765Y104 (CUSIP Number) August 17, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 11 Pages Exhibit Index: Page 10 SCHEDULE 13G CUSIP No.:22765Y104 Page 2 of 11 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power None 6. Shared Voting Power3,815,170 7. Sole Dispositive PowerNone 8. Shared Dispositive Power3,815,170 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 8.1% based on 46,876,867 shares outstanding as of July 30, 2010. Type of Reporting Person: CO CUSIP No.:22765Y104 Page3 of 11 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). HARBINGER CAPITAL PARTNERS LLC 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power None 6. Shared Voting Power3,815,170 7. Sole Dispositive PowerNone 8. Shared Dispositive Power3,815,170 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [ ] Percent of Class Represented by Amount in Row (9) 8.1% based on 46,876,867 shares outstanding as of July 30, 2010. Type of Reporting Person: CO CUSIP No.:22765Y104 Page4 of 11 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). HARBINGER HOLDINGS, LLC 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power None 6. Shared Voting Power3,815,170 7. Sole Dispositive PowerNone 8. Shared Dispositive Power3,815,170 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 8.1% based on46,876,867 shares outstanding as of July 30, 2010. Type of Reporting Person: CO CUSIP No.:22765Y104 Page5 of 11 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). PHILIP FALCONE 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power None 6. Shared Voting Power3,815,170 7. Sole Dispositive PowerNone 8. Shared Dispositive Power3,815,170 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 8.1% based on46,876,867 shares outstanding as of July 30, 2010. Type of Reporting Person: IN CUSIP No.: 22765Y104 Page6 of 11 Pages Item 1(a).Name of Issuer: Crosstex Energy, Inc.(the “Issuer”) Item 1(b).Address of Issuer’s Principal Executive Offices: 2501 Cedar Springs, Dallas, TX 75201 Item 2(a).Name of Person Filing: This Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): i)Harbinger Capital Partners Master Fund I, Ltd. (the “Master Fund”); ii)Harbinger Capital Partners LLC (“Harbinger LLC”); iii)Harbinger Holdings, LLC (“Harbinger Holdings”); and iv)Philip Falcone (“Mr. Falcone”). This Statement relates to Shares (as defined herein) held for the account of theMaster Fund,a Cayman Islands exempted company. Harbinger LLC serves as the investment manager and investment advisor to the Master Fund.Harbinger Holdings serves as the manager of Harbinger LLC.Mr. Falcone serves as the managing member of Harbinger Holdings and the portfolio manager of the Master Fund.In such capacity, Harbinger Holdings and Mr. Falcone may be deemed to have voting and dispositive power over the Shares held for the Master Fund. Item 2(b).Address of Principal Business Office or, If None, Residence: The address of the principal business office of each of Harbinger LLC, Harbinger Holdings and Mr. Falcone is 450 Park Avenue, 30th Floor, New York, NY 10022. The address of the principal business office of the Master Fund is c/o International Fund Services (Ireland) Limited, 78 Sir John Rogerson's Quay, Dublin 2, Ireland. Item 2(c).Citizenship: i)The Master Fund is a Cayman Islands exempted company; ii)Harbinger LLC is a Delaware limited liability company; iii)Harbinger Holdings is a Delaware limited liability company; and iv)Mr. Falcone is a citizen of the United States of America. Item 2(d).Title of Class of Securities: CUSIP No.: 22765Y104 Page 7 of 11 Pages Common Stock, $.01 par value per share (the "Shares"). Item 2(e).CUSIP Number: 22765Y104 Item 3.If This Statement is Filed Pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), Check Whether the Person Filing is a: (a) [] Broker or dealer registered under Section 15 of the Exchange Act. (b) [] Bank as defined in Section 3(a)(6) of the Exchange Act. (c) [] Insurance company as defined in Section 3(a)(19) of the Exchange Act. (d) [] Investment company registered under Section 8 of the Investment Company Act. (e) [] An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) [] An employee benefit plan or endowment fund in accordance withRule 13d-1(b)(1)(ii)(F). (g) [] A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G). (h) [] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act. (i) [] A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act. Item 4.Ownership: Item 4(a)Amount Beneficially Owned: As of August 27, 2010, each of Harbinger LLC, Harbinger Holdings and Mr. Falcone may be deemed to be the beneficial owner of 3,815,170 Shares held for the account of the Master Fund. Item 4(b)Percent of Class: The number of Shares of which each of Harbinger LLC, Harbinger Holdings and Mr. Falcone may be deemed to be the beneficial owner constitutes approximately 8.1% of the total number of Shares outstanding (based upon information provided by the Issuer in its most-recently filed quarterly report on Form 10-Q filed on August 6, 2010, reflecting46,876,867 Shares outstanding as of July 30,2010). Item 4(c)Number of Shares of which such person has: The Master Fund, Harbinger LLC, Harbinger Holdings and Mr. Falcone: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: (iii) Sole power to dispose or direct the disposition of: 0 (iv) Shared power to dispose or direct the disposition of: CUSIP No.: 22765Y104 Page 8 of 11 Pages Item 5.Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following []. Item 6.Ownership of More than Five Percent on Behalf of Another Person: This Item 6 is not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company: This Item 7 is not applicable. Item 8.Identification and Classification of Members of the Group: This Item 8 is not applicable. Item 9.Notice of Dissolution of Group: This Item 9 is not applicable. Item 10.Certification: By signing below each of the Reporting Persons certifies that, to the best of such Reporting Person's knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No.: 22765Y104 Page9 of 11 Pages SIGNATURE After reasonable inquiry and to the best of their knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD. By:HARBINGER CAPITAL PARTNERS LLC By:HARBINGER HOLDINGS, LLC, Manager By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS LLC By:HARBINGER HOLDINGS, LLC, Manager By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member HARBINGER HOLDINGS, LLC By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member PHILIP FALCONE By:/s/ Philip Falcone August 27, 2010 CUSIP No.: 22765Y104 Page 10 of 11 Pages EXHIBIT INDEX Ex. Page No. A Joint Filing Agreement, dated August 27, 2010, by and among the Reporting Persons…………… 11 CUSIP No.: 22765Y104 Page 11 of 11 Pages EXHIBIT A JOINT FILING AGREEMENT The undersigned agree that the statement on Schedule 13G with respect to the Common Stock of Crosstex Energy, Inc. dated as of August 27, 2010 is, and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each ofthem pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD. By:HARBINGER CAPITAL PARTNERS LLC By:HARBINGER HOLDINGS, LLC, Manager By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS LLC By:HARBINGER HOLDINGS, LLC, Manager By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member HARBINGER HOLDINGS, LLC By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member PHILIP FALCONE By:/s/ Philip Falcone August 27, 2010
